





AGREEMENT AND RELEASE

James P. Collas (“Mr. Collas”) has resigned as Chief Executive Officer,
President and Chairman  of the Board of Socialwise, Inc., a Colorado corporation
and Socialwise, Inc., a California corporation (collectively, the “Company”)
effective as of April 26, 2011 (“Officer and Director Termination Date”).  This
Agreement and Release (the “Agreement and Release”) is entered into in
consideration of the commitments made by each party to the other, all of which
commitments are set forth in this Agreement and Release.

1.

In material consideration for the performance of Mr. Collas’ obligations under
this Agreement, the Company agrees for the benefit of Mr. Collas:

(a)

To pay Mr. Collas a payment in the amount of Four Hundred Thousand Dollars
($400,000.00).  

(b)

In addition, the Company will continue Mr. Collas’ employment on an at-will
basis.  Mr. Collas’ employment will be subject to the Company’s overall policies
governing its relationship with its employees.  

2.

Except as set forth in Section 1 above, Mr. Collas agrees that (i) his
Employment Agreement with the Company dated as of January 31, 2011 (the
“Employment Agreement”) shall be terminated as of the Officer and Director
Termination Date; (ii) upon receipt of the payment referenced in Section 1(a)
above, the Company has satisfied all of its compensation obligations to Mr.
Collas under the Employment Agreement, including, without limitation, any and
all severance and post-termination compensation obligations; (iii) he shall
resign from the Board of Directors and as the Chief Executive Officer of the
Company as of the Officer and Director Termination Date; and (iv) the Company
already has paid him any and all salary, other wages, vacation pay and/or
severance pay he is owed, and that no such further payments or amounts are owed
or will be owed, with the exception of any properly authorized business expenses
incurred in reasonable amounts and supported by documentary evidence that have
not been reimbursed to Mr. Collas as the result of any reimbursement requests
submitted to the Company prior to the effective date of this Agreement and
Release.  

3.

Simultaneously with the execution of this Agreement, Mr. Collas shall forfeit
and surrender to the Company, One Million (1,000,000) shares of Company common
stock held by Mr. Collas.  Mr. Collas shall deliver to the Company a share
certificate for the One Million (1,000,000) shares of Company common stock held
by Mr. Collas marked “cancelled” promptly after the execution of this Agreement.
 Mr. Collas acknowledges that the forfeiture of such Company shares is material
consideration for the Company entering into this Agreement and any failure by
Mr. Collas to forfeit such




Confidential




shares shall be a material breach of this Agreement for which the Company shall
be entitled to instruct the Company’s transfer agent to cancel such shares held
by Mr. Collas.

4.

Except as otherwise expressly provided herein, Mr. Collas, for himself and for
each of his representatives, heirs, successors and assigns, does hereby release,
acquit and forever discharge the Company and its past, present and future
employees, agents, officers, directors, shareholders, partners, heirs,
executors, administrators, insurers, successors and assigns (all hereinafter
“Releasees”), from and against any and all claims, rights, demands, actions,
obligations, liabilities and causes of action, whether asserted or unasserted,
of any and every kind, nature and character whatsoever, known or unknown, that
he may now have or has ever had against Releasees, or any of them, including but
not limited to those arising from or in any way connected with or related to:

(a)

the employment of Mr. Collas by Releasees, or any of them, the Employment
Agreement, the termination of that employment and the termination of the
Employment Agreement, the lack of such employment, or any claims of
discrimination or retaliation, including but not limited to any claims arising
under the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, California’s Fair Employment and Housing Act, and any claims of
discrimination arising under any federal, state or local law; and

(b)

all acts or omissions of Releasees, or any of them, whatsoever heretofore
occurring relating thereto.

5.

Except as otherwise expressly provided herein, the Company, for itself and for
each of its representatives, successors and assigns, does hereby release, acquit
and forever discharge Mr. Collas from and against any and all claims, rights,
demands, actions, obligations, liabilities and causes of action, whether
asserted or unasserted, of any and every kind, nature and character whatsoever,
known or unknown, that it may now have or has ever had against Mr. Collas,
including but not limited to those arising from or in any way connected with or
related to:

(a)

the employment of Mr. Collas by Releasees, or any of them, the termination of
that employment, the lack of such employment, or any claims of discrimination,
harassment or retaliation, including but not limited to any claims arising under
the California Fair Employment and Housing Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967 and the Americans
with Disabilities Act, and any claims arising under any federal, state or local
law; and

(b)

all acts or omissions of Mr. Collas, whatsoever, heretofore occurring relating
thereto, except for any acts or omissions that would constitute a breach of Mr.
Collas’s obligations under this Agreement and Release or the Employee
Confidentiality Agreement.




2

Confidential




6.

Mr. Collas and the Company understand and agree that this Agreement and Release
is a full and final release covering all known and unknown and unanticipated
injuries, debts, claims or damages to him or it that have arisen or may have
arisen from any matters, acts, omissions or dealings released in Sections 4 and
5 above.  Therefore, as to these matters released above, Mr. Collas and the
Company hereby expressly waive and relinquish any and all rights or benefits
that he may now have, or in the future may have under the terms of Section 1542
of the California Civil Code and any similar law of any state or territory of
the United States.  Said section provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Mr. Collas and the Company acknowledge that he and it are aware that he or it
may hereafter discover facts in addition to, or different from, those which he
or it now knows or believes to be true, but it is his and its intention hereby,
fully and finally and forever, to settle and to release any and all matters,
disputes and differences, known or unknown, suspected or unsuspected, that do
now exist, may exist or heretofore have existed with respect to those matters
described in Sections 4 and 5.

7.

Mr. Collas warrants and represents that he has not filed any claim, charge,
action or complaint concerning any matter referred to in this Agreement and
Release.  Mr. Collas further agrees neither to file nor to encourage another to
file any claims, charges, actions or complaints for damages concerning any
matter referred to in this Agreement and Release, except as otherwise provided
by law.

8.

Mr. Collas agrees that he will not make any written or oral communications that
could reasonably be considered to be in derogation of the Company in any
respect, including, but not limited to, the Company's business, technology,
products, employees, officers, directors, or agents.  The Company agrees that
its officers and directors will not make any written or oral communications in
derogation of Mr. Collas.

9.

This settlement was either negotiated for Mr. Collas by a representative of his
own choosing or he, after having had a reasonable opportunity to obtain a
representative of his own choosing, elected to represent himself in such
negotiations.  Both the Company and Mr. Collas are voluntarily agreeing to this
compromise agreement.  Except as expressly set forth herein, nothing in this
Agreement and Release shall constitute an admission of any liability or
obligation.

10.

Mr. Collas and the Company agree that he and it will neither disclose nor
voluntarily allow anyone else to disclose either the fact of, the reasons for,
or the provisions of this Agreement and Release without the prior written
consent of the other




3

Confidential




party, unless required to do so by law, provided, that Mr. Collas and the
Company nonetheless may disclose this Agreement and Release and its provisions
to his or its attorney, accountants and any taxing authority, and either party
may disclose this Agreement and Release in connection with any legal proceeding
relating thereto.  Mr. Collas acknowledges that the Company is required to
publicly disclose the resignation of Mr. Collas and agrees to cooperate with the
Company in the preparation and release of such public disclosure.

11.

Mr. Collas and the Company expressly state that each has read this Agreement and
Release and understands all of its terms, that the preceding paragraphs recite
the sole consideration for this Agreement and Release, and that this Agreement
and Release constitutes the entire agreement with respect to any matters
referred to in it.  This Agreement and Release supersedes any and all other
agreements between Mr. Collas and the Company except for the Employee
Confidentiality Agreement, which remains in full force and effect, and any stock
option and/or warrant agreement(s) to the extent it or they concern vested
rights under this Agreement and Release or previously vested rights.  This
Agreement and Release may only be amended in writing signed by Mr. Collas and an
officer of the Company, and it is executed voluntarily and with full knowledge
of its significance.

12.

Mr. Collas expressly states that he has been given a period of at least 21 days
within which to consider this Agreement and Release.  Mr. Collas is advised to
consult with an attorney prior to signing this Agreement and Release.  This
Agreement and Release does not become effective until seven days after its
execution (the "Effective Date").  This Agreement and Release does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Agreement and Release.
 Mr. Collas understands that he may revoke this Agreement and Release at any
time during the seven days following its execution.  It is agreed that any such
revocation must be received in writing by the Company within said seven-day
period in order to be effective.

13.

This Agreement and Release will be interpreted pursuant to the laws of the State
of California.

14.

Nothing herein shall be deemed to be a limitation or waiver of the Company’s
rights or obligations to indemnify Mr. Collas after the Officer and Director
Termination Date under the Bylaws or Certificate of Incorporation of the
Company, or applicable state law.  










4

Confidential








Dated:

/s/ James P. Collas
James P. Collas

 

Dated:

Socialwise, Inc.

By: /s/ Jonathan Shultz

       Name: Jonathan Shultz

       Title: Chief Financial Officer







 




5

Confidential


